DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed on November 2, 2022 is acknowledged.   Claims 1 – 16 are pending in this application.  As amended, claim 16 overcome(s) the 35 U.S.C 112, second paragraph rejection cited in the previous office action.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 4, 7, 8 and  11 – 14 are rejected under 35 U.S.C. 102a1 as being anticipated by Hartung et al. DE102017109599.
Claims 1 and 10, Hartung discloses a rolling-element bearing (Fig. 1) including at least one raceway element (raceway ring 4) mounted on a radially inner circumferential surface or on a radially outer circumferential surface and a plurality of rolling elements 6 mounted on the raceway element, wherein the raceway element is configured as an inner ring or as an outer ring, or is configured to be attachable to an element (inner ring body 3) serving as an inner ring or as an outer ring for the bearing, or to an inner ring or an outer ring of the bearing, wherein the raceway element is manufactured from a sheet metal panel (see translated Description, par. [0028], l. 292: “a flat metal strip”), and the raceway element includes at least one first joint edge J1 (see annotated Fig. 2) and at least one second joint edge J2 directed in the circumferential direction that are configured to be connected to each other in order to form an annular raceway element, wherein the at least one first joint edge is at least partially configured as a first alignment element 4a and/or includes the first alignment element.  

    PNG
    media_image1.png
    451
    632
    media_image1.png
    Greyscale

Claim 2, Hartung discloses the at least one second joint edge including a second alignment element 4c and/or is at least partially configured as the second alignment element, wherein the second alignment element and/or the joint edge at least partially configured as second alignment element is complementary to the first alignment element 4a, and wherein the first alignment element and the second alignment element are configured such that in a connected state the first joint edge and the second joint edge are aligned radially, axially, and/or circumferentially with respect to each other.  
Claim 3, Hartung discloses the first joint edge including a projection 4a protruding in the circumferential direction, and the second joint edge including an opening 4c complementary to the protruding projection.  
Claim 4, Hartung discloses the first joint edge including a projection 4a protruding in the circumferential direction and an opening 4b recessed in the circumferential direction, and the second joint edge 4c including an opening complementary to the protruding projection and a projection 4d complementary to the recessed opening.
Claim 7, Hartung discloses the raceway element being formed by laser cutting and/or punching from the sheet metal panel ([0012]).
Claim 8, the recitation “the joint edge is formed by punching, and a remaining outer contour of the raceway element is formed by laser cutting” describes the method of making the product. However, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Therefore, claim 8 is rejected since all claim limitations have been met as disclosed above (MPEP 2113). 
Claim 11, Hartung discloses a method comprising: separating a strip of sheet metal from a sheet metal body by a combination of punching and laser cutting ([0012]); Hartung further discloses the strip having a first joint edge J1 having at least one first alignment element 4a and a second joint edge J2 having at least one second alignment element 4c complementary to the at least one first alignment element; bending the strip into a ring ([0028], l. 293) and materially bonding the first joint edge to the second joint edge ([0028], l. 296: “welded or soldered shut”); installing the ring on a radially inner circumferential surface or a radially outer circumferential surface (of inner ring body 3); and mounting a plurality of rolling-elements 6 on the ring (Fig. 1).
Claim 12, the recitation “the first joint edge and the second joint edge are formed by the punching and side edges connecting the first joint edge and the second joint edge are formed by the laser cutting” describes the method of making the product. However, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  Therefore, claim 12 is rejected since all claim limitations have been met as disclosed above (MPEP 2113).
Claim 13, Hartung discloses the at least one first alignment element 4a including a projection protruding in a circumferential direction, and the at least one second alignment element 4c including an opening complementary to the protruding projection.  
Claim 14, Hartung discloses the at least one first alignment element 4a including a projection protruding in the circumferential direction and an opening 4b recessed in the circumferential direction, and the at least one second alignment element 4c including an opening complementary to the protruding projection and a projection 4d complementary to the recessed opening.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hartung et al. DE102017109599 as applied to claim 3 above, and further in view of JP WO2006098276, hereinafter JP76.
Hartung does not expressly disclose the projection and the opening having a triangular shape or a semicircular shape, or wherein the first and second joint edges have a wave shape.
JP76 teaches a known technique that is applicable to the raceway element of Hartung, namely, the technique involving a projection and opening of joint edges of raceway element 12 (Fig. 5B and 5C) having a triangular shape or a semicircular shape, or wherein the first and second joint edges have a wave shape.
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique (the projection and the opening having a triangular shape or a semicircular shape, or wherein the first and second joint edges have a wave shape) taught by JP76 to the raceway element of Hartung would have yielded the predictable results and resulted in an improved joint interface, namely, a joint interface that ensures axial alignment.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hartung as applied to claim 1 above, and further in view of Chihara EP1837539.
Hartung discloses a prior art raceway element upon which the claimed invention (a raceway element including at least one chamfer formed along the joint edges) can be seen as an “improvement” (Hartung discloses a raceway element without at least one chamfer formed along the joint edges).
Chihara teaches a prior art comparable device (Fig. 5 – raceway element 101) having at least one chamfer formed along joint edges (see Fig. 6).
Thus, the manner of enhancing a particular device (raceway element) was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Chihara.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been capable of applying this known “improvement” technique in the same manner to the prior art raceway element of Hartung and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that having at least one chamfer formed along the joint edges in Hartung would form a groove to accommodate welding material, that would otherwise obstruct rolling element movement along the raceway.

Claim 16, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Hartung et al. DE102017109599 as applied to claim 12 above, and further in view of JP WO2006098276, hereinafter JP76.
Hartung does not expressly disclose the projection and the opening having a triangular shape or a semicircular shape, or wherein the first and second joint edges have a wave shape.
JP76 teaches a known technique that is applicable to the raceway element of Hartung, namely, the technique involving a projection and opening of joint edges of raceway element 12 (Fig. 5B and 5C) having a triangular shape or a semicircular shape, or wherein the first and second joint edges have a wave shape.
Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique (the projection and the opening having a triangular shape or a semicircular shape, or wherein the first and second joint edges have a wave shape) taught by JP76 to the raceway element of Hartung would have yielded the predictable results and resulted in an improved joint interface, namely, a joint interface that ensures axial alignment.

Allowable Subject Matter
Claims 5 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
The Remarks of November 2, 2022 have been fully considered.  However, the rejection of claims 1 and 11 under 35 USC 102 as being anticipated by Hartung et al. is deemed proper and is, therefore, maintained.
One page 7 of the remarks, the applicant argues that the features identified as 4a – 4d in the annotated Figure 2 of Hartung included in the previous office action do not constituted alignment features on the basis that said features do not prevent relative sliding of the first (J1) and second joint (J2) edges of the raceway element.  In other words, the joint edges or “sides” would be free to slide against each other.  However, claims, as written, do not require the alignment features to prevent relative sliding between the joint edges.  Moreover, the Applicants’ remarks impose a narrow view of what constitutes an alignment feature.  While the alignment features 4a – 4d of Hartung may not prevent relative sliding movement, the alignment features do provide a visual indication of alignment or misalignment of the joint edges.  By visual inspection of the relative position of the alignment features, one can determine if the joint edges are in proper alignment.  Thus, the rejection of claims 1 and 11 under 35 USC 102 as being anticipated by Hartung et al. is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656